Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This paper is to replace "Detailed Action" sheets in the final rejection mailed on 7/14/2021. This paper is to correct typo-error included in the sheets of 7/14/2021.  Claims 9, 12-15, 17-18 and 21 should be recited "35 U.S.C. 103 as being unpatentable over".  Reciting "35 U.S.C. 102" for those claims in obviousness section was typo-error. 

DETAILED ACTION
This Office action is in response to papers filed on 6/14/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-21 and 28-29, elected claims, are pending and are presented for examination.  Claims 22-27 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 2/12/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s Fig. 9 shows claimed ratio.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-21 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the coil windings include a plurality of phase windings each wired in series”.  It means coils in each one of the plurality of phase windings (A-E phases) are wired in series.  The term “each wired in series” is vague and indefinite.  
Applicant is relying on Figs. 16-17 and related description.         
    PNG
    media_image1.png
    488
    568
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 6, 8, 10, 16, 19 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 20010010433 A).
As for claim 1, Watanabe discloses a linear motor, comprising:
a first component (1, Figs. 1-2) having an armature including a plurality of core teeth surrounded by coil windings (three-phase, three loops per phase shown, double-layered), 
wherein the coil windings include a plurality of phase windings each wired in series (coils of a phase are laying in series, Figs. 2-3) to have alternating polarities (intended use, but inherent by current-winding direction), 

a second component (2) having a plurality of permanent magnets (2b) with alternating polarity (Figs. 2-3);
wherein the first component and the second component are adjacent and configured to translate relative to one another along a movement axis;
wherein the plurality of core teeth (T, between slots S) are spaced apart from one another by an “iron core pitch distance” (own lexicon defined for teeth span) and the plurality of permanent magnets (2b) are spaced apart from one another by a “permanent magnet pole pitch distance” (own lexicon defined for magnet pole span);
wherein a ratio of the iron core pitch to the magnetic pole pitch is less than 1.33 (Fig. 2).   

As for claim 2, Watanabe discloses the linear motor of claim 1, wherein the ratio is less than about 1 (Fig. 2).  
As for claim 3, Watanabe discloses the linear motor of claim 1, wherein the ratio is less than about 0.5 (Fig. 2)
As for claim 6, Watanabe discloses the linear motor of claim 1, wherein the second component (2) is stationary and the first component (1) is configured to translate relative to the second component.
As for claim 8, Watanabe discloses the linear motor of claim 1, wherein the second component (2) has a length extending along the movement axis that is greater than a length of the first component (1) extending along the movement axis.

As for claim 16, Watanabe discloses the linear motor of claim 1, wherein the coil windings include a plurality of separate phase windings (U,V,W).
As for claim 19, Watanabe discloses the linear motor of claim 1, wherein the plurality of permanent magnets (2b) are disposed on a surface (2a) of the second component; and wherein the first component and the second component are arranged such that the surface of the second component having the plurality of permanent magnets faces the armature of the first component.
As for claim 28, Watanabe discloses the linear motor of claim 1, wherein the first component (1) has a plurality of slots (S) between the core teeth, wherein the coil windings include coils wound from a first slot to a second slot (two slots for each coil span), wherein there are one or more slots located between the first and second slot (two slots, Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 10-11, 16, 19-20 and 28-29 are rejected under 35 U.S.C. 103 as obvious over Karita et al (US 4868431 A), or alternatively Karita et al (US 4868431 A) in view of Eastham et al (US 3851231 A).

As for claim 1, Karita discloses a linear motor, comprising:
a first component (1a or 1b, Figs. 1-2) having an armature including a plurality of core teeth surrounded by coil windings (three-phase, two coils per phase shown, double-layered), 
wherein the coil windings include a plurality of phase windings each wired in series (two coils of a phase are laying in series, Fig. 1) to have alternating polarities (intended use, but obvious by disclosure – see Note below), 
wherein a coil of one or more of the plurality of phase windings overlaps with coils of other ones of the plurality of phase windings (Fig. 1); and
a second component (23) having a plurality of permanent magnets with alternating polarity (Fig. 1);

wherein the plurality of core teeth (2a) are spaced apart from one another by an “iron core pitch distance” (own lexicon defined for teeth span) and the plurality of permanent magnets (21) are spaced apart from one another by a “permanent magnet pole pitch distance” (own lexicon defined for magnet pole span);
wherein a ratio of the iron core pitch to the magnetic pole pitch is less than 1.33 (Fig. 1).
Note:  Regards limitation “wherein the coil windings include a plurality of phase windings each wired in series to have alternating polarities”, see interpretation as in 112 section above.  All coils in a phase are not in series.  No further details required in the claim. 
Regards Karita’s disclosure, as in Fig. 1, coils a1 and a2 are arranged in series by double layer.  Specification (C.4, L.42-55) describes “By controlling the electric current so as to generate a traveling magnetic field around the secondary magnetic means, the secondary magnetic means is also propelled along the axis.”  Thus, both coils are electrically connected to a-phase.  Hence, coils are wired in series.  In this way, Karita teaches this limitation.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to generate a traveling magnetic field.  
Alternatively to explain easier way, Eastham teaches such that coils R1A and R2A arranged in series by double layer (Figs. 1-2) are wired in series (Fig. 5).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to generate a traveling magnetic field.  

As for claims 2-3, Karita discloses the linear motor of claim 1, wherein the ratio is less than about 1; and wherein the ratio is less than about 0.5 (Fig. 1). 
As for claim 5, Karita discloses the linear motor of claim 1, wherein the first component is stationary and the second component (23) is configured to translate relative to the first component (C4, L.38-40).
As for claim 8, Karita discloses the linear motor of claim 1, wherein the second component (23) has a length extending along the movement axis that is greater than a length of the first component (1a or 1b) extending along the movement axis.
As for claim 10, Karita discloses the linear motor of claim 1, wherein a longitudinal axis of each of the plurality of permanent magnets is normal to the movement axis (Figs. 1-2).
As for claim 11, Karita discloses the linear motor or claim 1, wherein a longitudinal axis of each of the plurality of permanent magnets is oblique to the movement axis (Fig. 6).
As for claim 16, Karita discloses the linear motor of claim 1, wherein the coil windings include a plurality of separate phase windings (U,V,W). 
As for claim 19, Karita discloses the linear motor of claim 1, wherein the plurality of permanent magnets (21) are disposed on a surface (20) of the second component (23); and wherein the first component and the second component are arranged such that the surface of the second component having the plurality of permanent magnets faces the armature of the first component.
As for claim 20, Karita discloses the linear motor of claim 19, further comprising:

a second plurality of permanent magnets (21 for either 1b or 1a) with alternating polarity disposed on an opposite surface of the second component from the surface having the plurality of permanent magnets;
wherein the second component is disposed between the first component and the third component such that each of the armatures faces one of the plurality of permanent magnets disposed on the second component (Figs. 1-2).
As for claim 28, Karita discloses the linear motor of claim 1, wherein the first component (e.g., 1a) has a plurality of slots (2b) between the core teeth (2a), wherein the coil windings include coils wound from a first slot to a second slot (two slots for each coil span), wherein there are one or more slots located between the first and second slot (two slots, Fig. 2).
As for claim 29, Karita discloses the linear motor of claim 28, wherein the coil windings include coils wound from a bottom half of the first slot to a top half of the second slot (Fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Kido et al (US 20060162650 A1).  
As for claim 4, Karita failed to teach the linear motor of claim 1 wherein the ratio is less than or equal to 0.2.  Applicant discloses this feature by using modified magnet arrangement (Fig. 9, 500).  
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of van Namen (US 5231336 A). 
As for claim 6, Karita failed to teach the linear motor of claim 1 wherein the second component is stationary and the first component is configured to translate relative to the second component (reversed order).  It is notoriously old and well known in the art to the stator and rotor (mover) are exchangeable, and therefore the examiner hereby takes official notice.   As a reference, van Namen teaches the stator (coil) and rotor (mover, permanent magnet) are exchangeable (Figs. 2, 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to configure as claimed in reversed order. van Namen discloses either order results same but this order is effective for low reluctance pathway for the flux produced by the magnets.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Korenaga (US 20030117026 A1). 
As for claim 7, Karita failed to teach the linear motor of claim 1 wherein the first component has a length extending along the movement axis that is greater than a .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of SHIKAYAMA et al (US 20120049657 A1).  
As for claim 9, Karita failed to teach the linear motor of claim 1 wherein the plurality of permanent magnets are arranged in a Halbach array. SHIKAYAMA discloses a linear motor wherein the plurality of permanent magnets are arranged in a Halbach array (Figs. 1-6).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Karita with that of SHIKAYAMA.  By such magnet array, the thrust can be increased.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Hofstetter et al (US 20150028699 A1, IDS on 4/12/2019).  
As for claims 12-14, Karita failed to teach the claimed features as in claims 12-14.  Hofstetter discloses the inclined angle being 1-10 degree from right angle [0011, 0036].   Hence, an angle between the longitudinal axis of each permanent magnet and the movement axis is between 80-90 degrees.  Claimed value is within this range.  In In re Aller, 105 USPQ 233. 
NOTE: EP 1322027 A1 in IDS on 4/12/2019 is alternative prior art.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Kitamura et al (US 20080001483 A1).  
As for claim 15, Karita failed to describe the linear motor of claim 1 further comprising a power source coupled to the coil windings and configured to selectively energize the coil windings to cause relative movement of the first component and the second component.  It is notoriously old and well known in the art that driving poly-phase linear motor is required to have a power source and switches.  
Kitamura discloses a power source (BH, Fig. 22) coupled to the coil windings and configured to selectively energize the coil windings to cause relative movement of the first component and the second component (Figs. 22-24).  Note that U, V, W phase coils are switched by 332U, 332V, 332W switches respectively (Fig. 24). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Karita with that of Kitamura for proper excitation to propel.   

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of Thornton et al (US 20050242675 A1).  
As for claims 17-18, Karita failed to teach or suggest the linear motor of claim 1 wherein the coil windings include greater than three phase windings, and wherein the coil windings include five phase windings. Thornton teaches [0069] a linear motor wherein the coil windings include greater than three phase windings, and wherein the coil windings include five phase windings.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Karita with that of Thornton.  The use of 5-phase excitation with 5 teeth per wavelength will give exceptionally low cogging force.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Karita in view of CHUNG et al (US 20140035393 A1).  
As for claim 21, Karita failed to teach or suggest the linear motor of claim 19 further comprising a third component as claimed. This is a variation (Fig. 26A).  
CHUNG discloses a linear motor (Fig. 4), comprising a first component (1) and a second component (2 at upper), and further comprising a third component (2 at lower) having a second plurality of permanent magnets (2a) with alternating polarity disposed on a surface thereof; wherein the first component (1) is disposed between the second component and the third component.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Karita with that of CHUNG for having a linear fashion rather than cylinder fashion.  This structure is reducing pulsations of thrust while simpler and easier to build. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/Primary Examiner, Art Unit 2834